Citation Nr: 1019539	
Decision Date: 05/26/10    Archive Date: 06/09/10

DOCKET NO.  96-46 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a chronic acquired 
psychiatric disorder.

2.  Entitlement to service connection for chronic fatigue 
syndrome.


REPRESENTATION

Appellant represented by:	Kenneth B. Mason, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel
INTRODUCTION

The Veteran served on active duty from July 1961 to July 
1985.

These matters initially came before the Board of Veterans' 
Appeals (Board) on appeal from a May 1994 rating 
determination of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.  In that 
decision, the RO denied entitlement to service connection for 
chronic fatigue syndrome/depression.

A hearing was held at the RO in May 1996.  A transcript of 
this hearing has been associated with the claims folder.

In August 2000, the Board denied the claims.  In October 
2001, the United States Court of Appeals for Veterans Claims 
(Court) vacated the decisions denying service connection for 
chronic acquired psychiatric disorder and chronic fatigue 
syndrome.  In May 2002, the Board denied service connection 
for an acquired psychiatric disorder and chronic fatigue 
syndrome.  In January 2003, the Court granted a Joint Motion 
to vacate and remand the claims.

Following an August 2003 remand to the RO, the Board in 
January 2005 denied service connection for a chronic acquired 
psychiatric disorder and chronic fatigue syndrome.  In May 
2006, the Court granted a Joint Motion to vacate and remand 
the claims.
 
After remanding the claims to the RO in March 2007, the Board 
again denied them in April 2008.  In June 2009, the Court 
granted a June 2009 Joint Motion to vacate and remand the 
claims for service connection for a chronic acquired 
psychiatric disorder and chronic fatigue syndrome.

The Board notes that in its April 2008 decision, the Board 
also granted an increased rating for low back strain, and the 
Veteran's attorney indicated in the June 2009 Joint Motion 
that he was not further pursuing this claim.  Therefore, this 
claim is considered abandoned and is not before the Board.  
See Ford v. Gober, 10 Vet. App. 531, 535 (1997).
Based on the instructions in the Joint Motion, the claims for 
service connection for a chronic acquired psychiatric 
disorder and for chronic fatigue syndrome must again be 
REMANDED to the Department of Veterans Affairs Regional 
Office.  VA will notify the Veteran if further action is 
required.


REMAND

After the RO's development in the aftermath of the May 2006 
Joint Motion, the RO issued a January 2008 supplemental 
statement of the case (SSOC).  In response, the Veteran's 
attorney submitted to the RO a February 2008 "request for 
exhibits" in which he requested copies of documents not 
previously requested (consisting of VA examination reports 
and an addendum), and asked that the RO allow 60 days from 
the date the requested evidence was mailed before 
transmitting the claims file to the Board.  Several days 
letter, the RO sent the Veteran a letter indicating it had 
received this request, and that such Privacy Act requests are 
typically processed in the order in which they are received.  
The next communication from the RO to Veteran was its March 
2008 letter indicating that it had completed the steps 
required by the Board's remand and was returning his records 
to the Board, which would notify him when they had received  
these records.

The RO subsequently responded to the Privacy Act request in 
February 2009, and the Veteran's attorney submitted a May 
2009 response to the documents provided to him in February 
2009.  In his May 2009 response, the Veteran's attorney 
indicated that he would be obtaining additional medical 
evidence in response to the conclusions in the VA examination 
reports, and requested additional time to do so.  The Board 
notes that documents dated after the January 2008 SSOC were 
not in the claims file at the time of the Board's April 2008 
decision and are in the claims file now as attachments to the 
June 2009 Joint Motion.

38 C.F.R. § 20.1200 (2009) provides that when a Privacy Act 
request is filed and the requested records are in VA's 
custody, the request must be reviewed and processed prior to 
appellate action on that individual's appeal.  According to 
the parties to the Joint Motion, the Veteran's due process 
rights were violated when the RO transferred his claim to the 
Board without providing him with a copy of the requested 
documents and an opportunity to respond to the January 2008 
SSOC, and a remand is therefore required "for the Board to 
return Appellant's claims to the RO pending fulfillment to 
the Privacy Act Request and an opportunity to respond to the 
2008 SSOC."  Although the Privacy Act Request has been 
fulfilled and the Veteran's attorney has responded to the 
January 2008 SSOC after reviewing the documents provided in 
the Privacy Act request response, the finding of a due 
process violation by the parties to the Joint Motion requires 
the Board to remand the claims for the RO to address the 
arguments of the Veteran's attorney in the first instance and 
to allow him to submit the additional evidence referred to in 
his May 2009 response as well as any other additional 
evidence that he or the Veteran desire to submit.

Accordingly, the claims for service connection for a chronic 
acquired psychiatric disorder and for chronic fatigue 
syndrome are REMANDED for the following action:

1.  Send a letter to the Veteran and his 
attorney requesting that they submit the 
medical evidence referred to in the May 
2009 response or any other additional 
evidence or argument they desire to 
submit.

2.  Then, review any additional evidence 
and readjudicate the claims for service 
connection for a chronic acquired 
psychiatric disorder and for chronic 
fatigue syndrome.

If upon completion of the above action any benefit sought 
remains denied, the case should be returned to the Board 
after compliance with requisite appellate procedures.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

